Citation Nr: 0634596	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which decline to reopen the veteran's 
claim of entitlement to service connection for PTSD on the 
basis of new and material evidence. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1997 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor.

2.  The evidence received since the January 1997 rating 
decision includes evidence of an in-service stressor 
involving a rocket or mortar attack on the base where the 
veteran was stationed in Vietnam. 


CONCLUSIONS OF LAW

1.  A January 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the January 1997 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 
C.F.R.        §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
since an unappealed January 1997 rating decision denied 
service connection for PTSD the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim.  For the reasons set forth below, the 
Board finds that such evidence has been submitted to reopen 
this claim; however, additional development is required 
before the Board can adjudicate the claim on the merits.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R.         § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO initially denied service connection for 
PTSD in an unappealed January 1997 rating decision.  The 
evidence at that time included a March 1996 VA examination 
report which listed a diagnosis of PTSD based on several in-
service stressors involving "enemy attacks" as well as the 
veteran's participation in a rescue mission of an orphanage 
that had been blown up.  However, because the veteran did not 
provide any further details concerning his stressors, none 
were verified.  Therefore, the RO denied the claim on this 
basis. 

The veteran was notified of the January 1997 rating decision 
and of his appellate rights in a letter dated in February 
1997; however, he did not seek appellate review within one 
year of notification.  Therefore, the January 1997 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In November 2003, the veteran attempted to reopen his claim 
for service connection for PTSD on the basis of new and 
material evidence.  In rating decisions dated in August 2004 
and November 2004, the RO found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  In a statement of the case issued in March 2005, 
however, the RO found that new and material evidence had been 
submitted but then denied the claim on the merits following a 
de novo review.  

Although the RO reopened the claim, as the Board addresses 
this claim on a de novo basis, the Board must first determine 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD since the 
final January 1997 rating decision.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 1997 rating decision.  Since that decision, evidence 
has been submitted which verifies one of the veteran's 
stressors.  In a Report of Contact, dated in March 2005, a 
military specialist confirmed that the veteran's base came 
under attack in which incoming rounds (either rockets or 
mortars) wounded five people.  

This report is new and material, because it did not exist at 
the time of the January 1997 rating decision and contributes 
to a more complete picture of the issue concerning whether 
the veteran's PTSD is due to an in-service stressor.  Hodge, 
155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for PTSD is 
reopened.

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and, to this extent 
only, the appeal is granted.


REMAND

Additional development is needed prior to adjudication by the 
Board because the veteran has been diagnosed with PTSD based 
on both a verified and an unverified in-service stressor.  A 
VA examination is therefore required to determine whether the 
verified in-service stressor, standing alone, is sufficient 
to produce PTSD. 

The March 1996 VA examination report lists a diagnosis of 
PTSD based on both a verified, as well as an unverified, in-
service stressor.  The unverified stressor involves the 
veteran's claimed participation in a rescue mission after an 
orphanage was blown up.  During this mission, the veteran 
alleged that he ripped a young girl's arm off while 
attempting to rescue her as she lay trapped beneath rocks and 
other debris.  This stressor has not been verified and does 
not appear capable of verification.  

The verified stressor involves the veteran's general 
statement that he "was frequently under enemy fire."  At 
his November 2005 hearing, the veteran clarified that his 
hooch had received a direct hit in which five to six men were 
wounded.  The verification for this stressor comes from a 
March 2005 Report of Contact in which a military specialist 
confirms that Tung Sa Nhut AB was attacked by either rockets 
or mortars on December 19, 1969, which resulted in five 
wounded.  The record indicates that the veteran was stationed 
at this base during the attack.  See Pentecost, supra.  

Since the diagnosis of PTSD is based on both a verified as 
well as an unverified stressor, a VA examination is necessary 
to determine whether the veteran has PTSD based solely on the 
verified stressor involving the attach on Tung Sa Nhut 
Airbase. 

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether the in-service 
stressor concerning the December 1969 
attack on Tung Sa Nhut Airbase is 
sufficient to produce PTSD.  The examiner 
should be instructed that only this 
verified event may be considered as a 
stressor.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he  desires to have considered in connection with 
his current appeal.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


